Citation Nr: 1508777	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In September 2011 and July 2014 the claims were remanded for additional development.  The claims now return to the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

As noted above, in July 2014 the Board remanded the Veteran's claim for a VA medical opinion.  The remand instructions specifically requested that the examiner: 

offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disorder is etiologically related to service, to include performance of the "body bender" exercise in service.  The examiner should discuss the "body bender" exercise and discuss whether the described injury is consistent with the pathology associated with the Veteran's low back disability.

July 2014 Board Remand, emphasis added.  

The July 2014 remand also requested that if the lumbar spine disability was determined to be related to service, the examiner also determine whether the Veteran had peripheral neuropathy of the lower extremities that was either caused by or made chronically worse by the lumbar spine disorder.  The examiner was also asked to specifically address the May 2009 letter from Dr. J.G. suggesting the Veteran's neuropathy was a result of compressed nerve roots.  

The October 2014 examiner determined that the Veteran's back problems were not related to service, in agreement with the previous examiner.  The examiner went on to state that the Veteran's body bender exercises were not noted in the Veteran's STRs, and are not the cause of the Veteran's problems.  The examiner also determined that the Veteran's legs and feet were not related to the Veteran's back or service.  The examiner explained that there was no evidence of this in the Veteran's STRs.  The examiner added "Also the Mitchell criteria would be speculation on my part to confirm or deny."

The Board finds that the October 2014 VA examiner's report does not adequately address the questions presented in the July 2014 remand.  There was no discussion of whether any pathology of the Veteran's low back disorder is consistent with the claimed injury.  As such, the prior remand instructions were not carried out and the case must be remanded to provide the Veteran with another VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, the record reflects that a November 2012 rating decision denied service connection for ischemic heart disease.  That same month the Veteran filed a notice of disagreement.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  An SOC addressing the Veteran's disagreement with the denial of service connection for ischemic heart disease has not been issued.  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by an examiner specialized in orthopedic medicine for the purpose of providing an opinion as to whether the Veteran's low back disorder is related to a claimed injury sustained in service while performing the body bender exercise.  

(a)  In regard to the opinion set forth in the October 2014 VA examination report, the Board is cognizant that the Veteran's service treatment records do not document exercises, including body bender exercises, the Veteran performed during the course of his military training.  The Board is seeking expert medical advice on whether any pathology associated with the Veteran's current low back disorder is consistent with the type of injury the Veteran claims he sustained from performing body bender exercises during service.  In light of the foregoing, please again address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disorder is etiologically related to service, to include performance of the "body bender" exercise in service.  In so opining, the examiner is asked to do the following:  (i) address the Veteran's contentions that he felt a pull in his back while performing the "body bender" exercise, a drill that purportedly required the Veteran to lift his legs on top of his shoulder and turn his body, while holding his hands lifted above his head (see December 2009 Board hearing transcript); (ii) address whether any pathology associated with the Veteran's current low back disorder is consistent with the type of injury the Veteran claims he sustained from performing body bender exercises during service; and (iii) address the type of treatment, if any, that would be expected to treat such injury.  

(b)  If the Veteran's lumbar spine disorder is at least as likely as not related to service, does the Veteran have peripheral
neuropathy of the lower extremities that is at least as likely as not (a 50 percent or greater probability) (i) caused by, or (ii) made chronically worse, by the lumbar spine disorder? In making this determination, the examiner should address the May 2009 letter from Dr. J.G. suggesting the Veteran suffered from compression of nerve roots and resultant
neuropathy of his lower extremities evidenced by decreased
sensation and burning.  If aggravation shown, a determination as to the baseline and current levels of severity of the peripheral neuropathy should be reported, to include a
determination as to the extent of aggravation by deducting
the baseline, level of severity, as well as any increase in
severity due to the natural progress of the disease, from the
current level, to the extent possible.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

2.  The AOJ/AMC shall issue a Statement of the Case addressing the issue of entitlement to service connection for ischemic heart disease.  Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

3.  Then, the AOJ/AMC should readjudicate the claims of entitlement to service connection for a lumbar spine disorder and entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to a lumbar spine disorder. If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

